UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2035



THEODORE B. GOULD; HELEN C. GOULD,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


Appeal from the United States Tax Court.    (Tax Ct. No. 02L-5670)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Theodore B. Gould, Helen C. Gould, Appellants Pro Se.       Bruce
Raleigh Ellisen, Robert William Metzler, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Theodore B. Gould and Helen C. Gould appeal from the tax

court’s order determining that the IRS could not proceed with its

proposed collection action with respect to the Goulds’ 1997 tax

year liability.    The Goulds argue that the tax court should have

addressed their challenge to the liability determination. However,

because the Goulds were not aggrieved by the tax court’s order,

they lack standing to appeal.         See Deposit Guar. Nat’l Bank v.

Roper, 445 U.S. 326, 333-35 (1980); HCA Health Servs. of Va. v.

Metro.   Life   Ins.   Co.,   957   F.2d    120,   123   (4th   Cir.   1992).

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                    - 2 -